DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/756290 filed on 11/6/18.
Election/Restrictions
Applicant's election with traverse of Invention I drawn to an eyelash curler in the reply filed on 6/7/22 is acknowledged.  The traversal is on the ground(s) that there is no search burden and that the sub-combination allegedly requires an upper jaw and a lower jaw.  This is not found persuasive because the method requires using the device on eyelashes, while the device itself could be used on hair on the head or eyebrows and not just on eyelashes, so a search burden has been proven with this information. The applicant then argues the sub-combination of the generic carrier strip “requires” an applicator, however, this is also not persuasive because the claims only functionally recite this applicator, so no applicator is actually required in claim 14, only a carrier strip.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/7/22.
Drawings
The drawings were received on 11/6/19.  These drawings are objected to.
The drawings are objected to because Figure 4 appears to contain a frame around the figure, which is improper. See 37 CFR 1.84 (g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNamara (US 20100218781).
Claim 1: McNamara discloses an eyelash curling and mascara application device (see Fig 13) comprising: a mechanical eyelash curler including a first portion and a second portion configured to move relative to one another (see Fig 13) the first portion including an upper jaw (see Fig 13), the second portion including a lower jaw (see Fig 13), and movement of the first and second portions relative to one another causes the upper and lower jaw to move from a first position where the jaws are located a distance from each other (see Fig 13) to a second position where the jaws are in contact with one another (see arrows in Fig 9) and a carrier strip (see Figs 10-13) coupled to the upper and lower jaws, the carrier strip including at least one active agent [0038 & 0044-0045] thereon and mascara is configured to aid in retaining lashes in a specific position, so they are “configured to aid in retaining a curl or bend in the lashes” as claimed because mascara is known to stiffen the eyelashes, thereby retaining any bends/curls caused by applying pressure to the lashes with the lash curler. 
Claim 2: the carrier strip is folded (see Figs 10-11) which means it is made of a flexible material and the at least one active agent can be formed in matrix pattern in/on the carrier strip [0067 & 0068] (see Figs 1 & 11-12). 
Claim 3: the carrier strip is configured to exude the active agent in response to pressure applied by the upper and lower jaws (see Fig 11) [0028 & 0031 & 0074 & 0076-0077]. 
Claim 4: the at least one active agent can be a wax, which is a non-soluble fixative agent [0041-0042]. 
Claim 5: the carrier strip can be formed of paper (see Figs 8 & 10) which is an absorbent material that is configured to release the active agent and cosmetic in response to pressure applied by the upper and lower jaws [0028 & 0031 & 0074 & 0076-0077]. 
Claims 6-7: the carrier strip is formed of paper, which is a known flexible material (see Figs 8 & 10) and the cosmetic composition can include the active agent and a fluid-activated composition [0031 & 0048] that requires wetting the lashes with water either before or after application of the composition [0031 & 0048]. 
Claim 8: the application process is described as first opening a pack containing the carrier strip (see #1 of Figure 11) and a pack or package is interpreted to be “substantially airtight” and the carrier strip includes the cosmetic that includes the active agent (see above rejection of claim 1). 
Claims 9-11: a base strip (transfer sheet, Fig 10) is coupled to the upper and lower jaws and the carrier strip is removably coupled to the base strip via adhesive (see Fig 10).
Claim 12: the carrier strip is formed of paper (see Fig 8) which is a flexible material and it is coated with the at least one active agent (see Fig 8). 
Claim 13: the carrier strip that carries the composition can include synthetic [0044] polyisoprene [0045]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772